Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 11-12 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 and Species I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2021.
Applicant’s election without traverse of Group 1 species I claims 1-10 and 13-15 in the reply filed on 02/21/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FitzGerald et al. (U.S. 8,140,634 B2).
Re claim 1, FitzGerald et al. disclose in Figures 1-11 a user equipment (UE) (e.g. Figure 1 and abstract) comprising: a processor; an input device; a network interface; a display; and memory storing computer-executable instructions (e.g. general components of a device in Figure 1) that, when executed by the processor, cause a first UE to, during a real time text (RT) communication session (e.g. paragraph [0005] and claim 5): detect, via the input device, a first user input generating first RT content; display, on the display, the first RTT content with a designation for the first UE (e.g. Figure 7 with the first portion of the text “Shelly, are you able to communicate?” from Bert on the device and col. 5 line 50 to col. 6 line 9); send, without user intervention and in response to a predetermined event, at least one RTT packet of multiple RT packets to a second UE, the at least one RT packet comprised of the first RT content (e.g. Figures 1 and 4 with the text content is sending from one device (sender such as Bert) to another device (receiver such as Shelly); detect, after sending the at least one RT packet and via the UE, a second user input invoking a control mechanism (e.g. Figure 4 with moving cursor to invoke controlling mechanism of quarantine, holding or resetting, or sending the content right away); detect a third user input generating second RT content (e.g. Figure 5 and 7 with multiple displayed messages); and display, on the display and based at least in part on the control mechanism, the second RT content, separate from the first RTT content, with the designation for the first UE (e.g. Figures 5-8, 11 and col. 6 lines 9-34). 
Re claim 5, FitzGerald et al. disclose in Figures 1-11 when executed by the processor, further cause the first UE to: receive, from the second UE, a RT packet carrying RT content generated by a user of the second UE (e.g. Figure 5 with content from Shelly); detect, via the 
Re claim 6, FitzGerald et al. disclose in Figures 1-11 when executed by the processor, further cause the first UE to: receive, before detecting the first user input, at least one received RUT packet carrying third RUT content generated by a user of the second UE; display, before detecting the first user input, the third RUT content with a designation for the second UE; receive, after sending the at least one RTT packet, at least one additional received RTT packet carrying fourth RTT content generated by the user of the second UE; determine the third RTT content has moved outside a defined boundary of a RTT conversation area; and display, based at least in part on the third RTT content having moved outside of the defined boundary of the RTT conversation area, the fourth RTT content, separate from the third RTT content, with the designation for the second UE (e.g. Figure 7 with the automatic skip to next line after delay conversation from Shelly by Bert). 
Re claim 8, it is a method claim having similar limitations cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in claim 1. 
Re claim 9, FitzGerald et al. disclose in Figures 1-11 determining whether the control mechanism has been satisfied comprises: detecting, via the input device and after sending the at 
Re claim 10, FitzGerald et al. disclose in Figures 1-11 determining whether the control mechanism has been satisfied further comprises: receiving, from a second UE and after sending the at least one first RTT packet, at least one received RTT packet, the at least one received RTT packet including one or more received inputs; and determining that a time period between receiving the at least one received RTT packet and detecting the one or more second user inputs exceeds a time period threshold (e.g. Figures 7-8). 
Re claim 14, FitzGerald et al. disclose in Figures 1-11 the first UE determines that the second UE is not RT-capable, but is TTY-capable based at least in part on an omission of a feature tag from a Session Initiation Protocol (SIP) response received by the first UE, the feature tag omitted from the SIP response being used to indicate that the second UE supports at least text content exchange via RTT messages (e.g. col. 1 lines 24-43). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FitzGerald et al. (U.S. 8,140,634 B2) in view of Lindberg et al. (U.S. 2003/0140145 A).
Re claim 2, FitzGerald et al. disclose in Figures 1-11 when executed by the processor, further cause the UE to: receive, after sending the at least one RT packet, at least one received RT packet associated with the second UE and including received RTT content; display, on the display, the received RT content with a designation for the second UE (e.g. Figure 5 with message from Shelly).  FitzGerald et al. fail to disclose send, to the second UE, a notification that the control mechanism was invoked at the UE.   However, Lindberg et al. disclose in Figures 1-4 send, to the second UE, a notification that the control mechanism was invoked at the UE (e.g. abstract and paragraphs [0015, 0034, and 0037-0038] wherein the user is alert/notified about certain mechanism is enable).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add send, to the second UE, a notification that the control mechanism was invoked at the UE as conceptually seen in Lindberg et al.’s invention into FitzGerald et al.’s invention because it would enable the other end user to know the other end.
Re claim 4, FitzGerald et al. disclose in Figures 1-11 sending the notification comprises at least one of: a RTT packet carrying one or more control characters; the RIT packet carrying the one or more control characters with a marker bit (m-bit) included in the RT packet; or the 
Re claim 13, FitzGerald et al. disclose in Figures 1-11 determining, by the first UE and prior to detecting the one or more first user inputs, that a second UE is not RT-capable, but is RT-to-teletypewriter (TTY) capable; establishing the RTT communication session as a TTY communication session with RTT-to-TTY transcoding (e.g. col. 1 lines 24-43 and col. 2 lines 1-10).  FitzGerald et al. fail to disclose the step of sending, prior to the at least one second RTT packet and based at least in part on the second UE being TTY-capable, a RTT packet carrying one or more displayable text characters indicating that the control mechanism has been invoked at the first UE.  However, Lindberg et al. disclose in Figures 1-4 the step of sending, prior to the at least one second RTT packet and based at least in part on the second UE being TTY-capable, a RTT packet carrying one or more displayable text characters indicating that the control mechanism has been invoked at the first UE (e.g. abstract and paragraphs [0015, 0034, and 0037-0038] wherein the user is alert/notified about certain mechanism is enable).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the step of sending, prior to the at least one second RTT packet and based at least in part on the second UE being TTY-capable, a RTT packet carrying one or more displayable text characters indicating that the control mechanism has been invoked at the first UE as conceptually seen in Lindberg et al.’s invention into FitzGerald et al.’s invention because it would enable the other end user to know the other end.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FitzGerald et al. (U.S. 8,140,634 B2).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 11-13 respectively of U.S. Patent No. 10,404,632. these claims of U.S. Patent ‘4632 anticipate all the limitations of the pending claims.

	Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,140,634
U.S. Patent Application Publication No. 2019/0020607
U.S. Patent Application Publication No. 2003/0140145
U.S. Patent Application Publication No. 2020/0133814
U.S. Patent Application Publication No. 2019/0068658
U.S. Patent Application Publication No. 2003/0236901
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443